Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 29, 2015

The Court of Appeals hereby passes the following order:

A15A1535. QUARTEZ MARQUIS JOHNSON v. THE STATE.

      In 2007, Quartez Marquis Johnson pled guilty to possession of cocaine and
obstruction of an officer and was given a probated first-offender sentence. The state
petitioned to revoke his probation five times in the next five years, and the trial court
ultimately sentenced him to five years in prison. Johnson filed a motion to correct or
modify his new sentence, seeking credit for time served. The trial court denied the
motion, and Johnson filed this direct appeal.
      Because the underlying subject matter of Johnson’s appeal is the revocation of
his first-offender probation, he was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105
(485 SE2d 214) (1997). Johnson’s failure to file an application for discretionary
appeal deprives us of jurisdiction to consider this appeal, which is hereby
DISMISSED. See White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).

                                         Court of Appeals of the State of Georgia
                                                                              04/29/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.